Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlyle Alvarez appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Alvarez’s § 3582(c)(2) motion for the reasons stated by the district court. United States v. Alvarez, No. 3:05-cr-00075-JPB-2, 2012 WL 443763 (N.D.W.Va. Feb. 10, 2012). With respect to the district court’s subsequent order, because the district court lacked the authority to consider Alvarez’s motion to reconsider, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the district court’s denial of relief. We further deny Alvarez’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.